DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-10, 13-29 are pending.  Claims 2-3, 11-12 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 14-20, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (PGPUB 2017/0372339), and further in view of Donald et al (PGPUB 2014/0244314).

Regarding Claim 1:
	Davis teaches a system for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising:
	a server computer for maintaining an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), a user account store for storing information concerning user accounts (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), and an ownership store for enabling access by the user accounts in the user account store to the information in the asset store by designating user accounts from the user account store as owners of assets represented in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner) and designating user accounts with which information about the assets represented in the asset store is shared (paragraph 36-37, asset owner database configured to store records of users authorized to access the asset survey database; survey tool generates relationship link for each asset owner record to link to a number of authorized user records), wherein, for each asset for which access is enabled by the ownership store, the designated user accounts with which the information about that asset is shared pertain to users designated by the owner to receive information concerning that asset (paragraph 36-37, for each asset owner record, a selected number of authorized user records are linked to that asset owner record, and in response, the survey tool generates the selected number of authorized user records linked to that asset owner record or sets the selected number of authorized user records; the survey tool allows the server to send to a client device information from the asset inventory survey database that is linked to the same asset owner record that is linked the authorized user record containing the matched user authentication information).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
(abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the user/owner data sharing asset management system of Davis.  Asset management systems related to various categories of asset are well known within the art.  A person of ordinary skill in the art would therefore be motivated to incorporate building management features into a system for managing asset information shared between owners of an asset and users, in order to create a system which allows asset information sharing for diverse categories of asset, thereby improving the usefulness of the tool to owners or users of a wide variety of assets.

Regarding Claim 5:
Davis in view of Donald teaches the system as claimed in claim 1.  In addition, Davis teaches the system, further comprising a group hierarchy store for storing groups for the assets (paragraph 35, the asset survey database is configured to store records of lighting infrastructure and associated assets; the asset owner database is configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to the records stored in the asset survey database; the survey tool generates a relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner; therefore, assets are at least stored in groups corresponding to owner).

Regarding Claim 6:
Davis in view of Donald teaches the system as claimed in claim 5.  In addition, Donald teaches wherein the groups are ordered in a tree structure (paragraph 38-40, Fig. 4, buildings grouped under category of individual users; assets are grouped under individual buildings; the groupings of users to buildings to assets therefore represents a tree type structure).
The rationale to combine Davis and Donald is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.

Regarding Claim 7:
Davis in view of Donald teaches the system as claimed in claim 5.  In addition, Davis teaches wherein the groups have owners (paragraph 35, the asset survey database is configured to store records of lighting infrastructure and associated assets; the asset owner database is configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to the records stored in the asset survey database; the survey tool generates a relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner; therefore, assets are at least stored in groups corresponding to owner).

Regarding Claims 10, 14-16:
These are method claims corresponding to the system of claims 1, 5-7, and are therefore rejected for corresponding reasons.

Regarding Claim 17:
Davis teaches a system for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising: 
a server computer for maintaining an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), 
a user account store for storing information concerning user accounts (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), 
an ownership store, for enabling access by the user accounts in the user account store to the information in the asset store by designating user accounts from the user account store as owners of assets represented in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner), and 
a custom name store for allowing each of the users to store a custom name for assets that are owned by or shared with the users (paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database).

	However, Donald teaches the concept wherein assets of management systems are assets of building management systems (abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the user/owner data sharing asset management system of Davis.  Asset management systems related to various categories of asset are well known within the art.  A person of ordinary skill in the art would therefore be motivated to incorporate building management features into a system for managing asset information shared between owners of an asset and users, in order to create a system which allows asset information sharing for diverse categories of asset, thereby improving the usefulness of the tool to owners or users of a wide variety of assets.

Regarding Claim 18:
This is the method claim corresponding to the system of claim 17, and is therefore rejected for corresponding reasons.

Regarding Claim 19:
(abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising: 
an asset manager including an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), 
a user account store for storing information concerning user accounts (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), and 
an ownership store, for enabling access by the user accounts in the user account store to the information in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner);
a user device displaying for a user of the user device a graphic user interface including names of assets to which a user account of the user has access and an ownership status of the assets to which the user account has access as being owned or shared by the user account (abstract, processor executes a graphical user interface (GUI) through electronic display; paragraph 59-60, in response to user input, display presents display information, including header information; header includes name of Asset Owner; GUI therefore includes ownership status of assets to which the user account has access as being owned; paragraph 71, query results display assets and identifier (i.e. name) columns; therefore, user account has access to assets).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
(abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the user/owner data sharing asset management system of Davis.  Asset management systems related to various categories of asset are well known within the art.  A person of ordinary skill in the art would therefore be motivated to incorporate building management features into a system for managing asset information shared between owners of an asset and users, in order to create a system which allows asset information sharing for diverse categories of asset, thereby improving the usefulness of the tool to owners or users of a wide variety of assets.

Regarding Claim 20:
This is the method corresponding to the system of claim 19, and is therefore rejected for the same reasons.

Regarding Claim 23:
Davis in view of Donald teaches the system as claimed in claim 1.  In addition, Davis teaches wherein a graphical user interface displayed on a display of a user device presents information pertaining to assets owned by and shared with a specific user account (abstract, processor executes a graphical user interface (GUI) through electronic display; paragraph 59-60, in response to user input, display presents display information, including header information; header includes name of Asset Owner; paragraph 71, query results display assets and identifier (i.e. name) columns).

Regarding Claim 24:
Davis in view of Donald teaches the system as claimed in claim 23.  In addition, Davis teaches wherein the graphical user interface includes a products list pane for listing the assets to which the specific user account has access (paragraph 64, tabular query results section include a table of query results of the assets nearest the determined center point of the geographical area currently displayed; the table in the tabular query results section can include a first row, such as a heading row for identifying the field of each column, and can include a subsequent row for each record in the query results; the columns include a "Distance" column, a "Nearest Assets" column, a "Wattage" column, and a "Status" column, each of which corresponds to a field in each asset record in the asset survey database; paragraph 68, map section shows geographical map view of a geographical area and shows a set of geospatial pins; in logged-in screen shown in Fig. 5, the survey tool determines the reference point according to a center point of the geographical area currently displayed in the map section, as indicated by the "Center Map" mode; the set of geospatial pins correspond to an initial query result; the initial query result includes asset records that can be edited by the logged in user name).

Regarding Claim 25:
Davis in view of Donald teaches the system as claimed in claim 23.  In addition, Davis teaches wherein the graphical user interface includes a product detail pane for presenting details of the assets to which the specific user has access and for enabling management of the assets by receiving selections indicating edits to names assigned to the assets (paragraph 68, the initial query result includes asset records that can be edited by the logged in user name; paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database), receiving selections indicating changes to groups to which the assets are assigned, and/or receiving selections indicating changes to the user accounts with which information about the assets can be shared.

Regarding Claim 26:
Davis in view of Donald teaches the system as claimed in claim 23.  In addition, Davis teaches wherein the graphical user interface includes an add product pane for receiving selections indicating assets to be added to the specific user account by updating the ownership store (paragraph 90, GUI according to a "New Asset" function of the survey tool; a scrolling operation can cause the tablet computer to display various portions the GUI according to a "New Asset" function; "New Asset" function enables the survey tool to generate a new asset record for each asset subjected to the survey process; the new asset record includes various fields, which receive field values through the various sections of the GUI according to a "New Asset" function; paragraph 91, “New Asset” function includes the save data section).

Regarding Claim 27:
Davis in view of Donald teaches the system as claimed in claim 5.  In addition, Davis teaches wherein the groups for the assets include logical groupings of assets organized based on geographical or physical divisions of a premises or organization (processor is configured to generate display information corresponding to specific geographic locations, receive update information regarding specific geographic locations, and edit one or more aspects of the asset inventory survey database), tasks and objectives of users assigned to the groups, installation date of the assets in the groups, and/or risk of fire or intrusion.

Regarding Claim 28:
	Davis in view of Donald teaches the system of claim 17.  In addition, Davis teaches wherein each of the custom names stored in the custom name store is associated with a user account from the user account store and an asset from the asset store, and the custom name for the associated asset is displayed when information for the associated asset is presented for the associated user account (paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database; paragraph 35-37, asset owner database stores records of asset owners who own associated assets, and users authorized to access asset owner database; survey tool generates relationship link for each asset owner record to link to user records; therefore, custom asset information is associated with asset and user account, and is displayed e.g. when accessing “Edit Asset” function).

Claims 4, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald, and further in view of Johnson et al (US 6,553,336).

Regarding Claim 4:
Davis in view of Donald teaches the system as claimed in claim 1.  

However, Johnson teaches the concept wherein an ownership store designates specific types of information to be shared with user accounts (col 15 line 54-col 16 line 10, end-users are able to designate multiple levels of access for themselves and in turn their staff or clients; for example, a trucking company can authorize their customers to receive simple location and shipment status reports, but not reports on equipment condition or driver performance; similarly, the maintenance facility can receive the equipment reports, but not information on shipments or the driver; security provisions and access levels are selectable by end-user through interface with the monitoring system; col 19 line 32-50, user logs in and account number is used to query database for registered assets).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the types of information shared teachings of Johnson with the user/owner data sharing asset management system of Davis in view of Donald, in order to maintain control over the types of information shared with users, thereby limiting user access to confidential information to improve data security, or to limit sharing to only necessary information required to perform survey or maintenance functions, thereby improving user productivity be eliminating extraneous information.

Regarding Claim 13:
This is the method corresponding to the system of claim 4, and is therefore rejected for the same reasons.

Regarding Claim 21:
(col 15 line 54-col 16 line 10, end-users are able to designate multiple levels of access for themselves and in turn their staff or clients; for example, a trucking company can authorize their customers to receive simple location and shipment status reports, but not reports on equipment condition or driver performance; similarly, the maintenance facility can receive the equipment reports, but not information on shipments or the driver; security provisions and access levels are selectable by end-user through interface with the monitoring system; col 19 line 32-50, user logs in and account number is used to query database for registered assets).
The rationale to combine Davis and Johnson is the same as provided for claim 4 due to the overlapping subject matter between claims 4 and 21.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald, and further in view of Bradley et al (PGPUB 2004/0254963).

Regarding Claim 8:
Davis in view of Donald teaches the system as claimed in claim 1.
Neither Davis nor Donald explicitly teaches wherein the assets include fire panels and intrusion panels.
However, Bradley teaches the concept of a system for managing assets of building management systems (paragraph 7, database containing relevant situational data available to facility managers), wherein the assets include fire panels and intrusion panels (paragraph 20, data comprising facility stored in central database for access by personnel; access mechanism is browser which presents layout of facility and categories of assets for superimposition upon selected layout; paragraph 24, categorized items which are catalogued include, e.g. fire alarm panels and intruder alarm panels; paragraph 43, categorized items incorporated into database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the fire and intrusion panel teachings of Bradley with the user/owner data sharing asset management system of Davis in view of Donald.  “Asset” is a broad term encompassing wide categories of objects, inventory, and property, both material (e.g. equipment, real estate) and immaterial (e.g. copyright, software, media files).  Fire panels and intrusion panels have particular interest as assets with regard to building management as these items can be critical during emergency situations in order to protect other assets.  Therefore, a person of ordinary skill would be inclined to include such items in an asset registry to inform any relevant users as to their availability during emergency situations, as addressed in Bradley (e.g. paragraphs 6-7).

Claims 9, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald, and further in view of Fernandes et al (PGPUB 2013/0218890).

Regarding Claim 9:
Davis in view of Donald teaches the system as claimed in claim 1.
Neither Davis nor Donald explicitly teaches the system, further comprising sets of asset stores, user account stores and ownership stores being maintained for different organizations.
However, Fernandes teaches the concept of a system, further comprising sets of asset stores, user account stores, and ownership stores being maintained for different organizations (abstract, geographic asset management system; paragraph 57-58, system core divided into four main parts; security part configures roles for users; authentication and authorization checks user’s identification, e.g. username/password using LDAP repository; paragraph 59, authorization component of security defines roles and assignments of roles to users; organizational unit is logical group for partitioning assets; organizational units assigned to users; an asset only belongs to one organizational unit directly; paragraph 64, assets form second part of core of architecture; each asset inherits security rights, enabling asset data to be restricted by user’s role in system; base asset class has attributes of e.g. Name, Description, User Group; therefore, there is an asset store comprising asset data, a user account store holding user account data, and an ownership store linking assets to user accounts; this set of stores is maintained for different organizational units, i.e. organizations).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple organization teachings of Fernandes with the user/owner data sharing asset management system of Davis in view of Donald, in order to enable access to a system for managing assets to multiple organizational units, thereby allowing redundant use of equipment in order to minimize costs, while maintaining security through such methods as role-based access control.

Regarding Claim 22:
Davis in view of Donald and Fernandes teaches the system as claimed in claim 9.  In addition, Fernandes teaches wherein the system provides multiple user accounts for each of the different organizations (abstract, geographic asset management system; paragraph 57-58, system core divided into four main parts; security part configures roles for users; authentication and authorization checks user’s identification, e.g. username/password using LDAP repository; paragraph 59, authorization component of security defines roles and assignments of roles to users; organizational unit is logical group for partitioning assets; organizational units assigned to users; an asset only belongs to one organizational unit directly; paragraph 64, assets form second part of core of architecture; each asset inherits security rights, enabling asset data to be restricted by user’s role in system; base asset class has attributes of e.g. Name, Description, User Group; therefore, there is an asset store comprising asset data, a user account store holding user account data, and an ownership store linking assets to user accounts; this set of stores is maintained for different organizational units, i.e. organizations).
The rationale to combine Davis and Fernandes is the same as provided for claim 9 due to the overlapping subject matter between claims 9 and 22.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald, and further in view of Kelishadi (PGPUB 2015/0295914).

Regarding Claim 29:
	Davis in view of Donald teaches the system of claim 28.
Neither Davis nor Donald explicitly teaches wherein different custom names for the same asset are displayed when information for the same asset is presented for different user accounts.
However, Kelishadi teaches the concept wherein different custom names for a same asset are displayed when information for the same asset is presented for different user accounts (abstract, each end-user may be able to customize graphical user interfaces (GUIs) available to the end user, including content elements, layout, and/or other appropriate customizations; paragraph 43, multiple pages of dashboards provided to each user; pages may provide a default version that is able to be customized by each user; paragraph 78, tabs provide access to various dashboard pages, including “inventory”, etc.; tabs allow for customizable names; paragraph 140, some embodiments may allow a user or administrator to customize various content elements; the user may be able to name each element, customize header color and font, etc.; the users may be able to create, edit, copy, and/or delete various content elements (and/or allow other users to do the same); paragraph 151, process 2100 may send (at 2110) interface information; such information may be based on a user profile associated with the authenticated user; the interface information may include information related to designation of content elements, location of elements, names and other display attributes, etc.).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the custom user interface teachings of Kelishadi with the user/owner data sharing asset management system of Davis in view of Donald.  As per Kelishadi, paragraph 3-4, data which is available regarding particular resources may not be provided in an appropriate format for each type of user.  Thus there is the need for a dynamic, customizable interface for planning and administration said resources, thereby improving each user’s ability to work with the data according to individual needs.

Response to Arguments
Applicant's arguments filed 5/30/2021 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 103:
	Applicant’s arguments, page 10 paragraph 1-5: Notably, "ownership" in Davis seems to refer to legal ownership (e.g., of a physical asset, by a legal entity). In paragraph [0002], ownership is established as follows: "Various entities, such as electric utility providers or municipalities, own lighting infrastructure and associated assets." The asset ownership database stores records of such entities, and the asset owner record is then linked to a number of authorized user records, which are said to include authentication information such as user names and passwords. 
In other words, Davis discloses an asset inventory database that provides information about assets owned by an entity to any authorized users associated with that entity. 
enabling access by the user accounts in the user account store to the information in the asset store by designating user accounts from the user account store as owners of assets represented in the asset store. 
Thus, for example, a connected services system can provide multiple user accounts per premises and allow each of the user accounts to organize or group the assets in a logical fashion that suits the job function or task goals of its users. For this purpose, the users assign ownership of each asset to a specific user account, which can then share access to the asset with other user account and assign the asset to a hierarchy within the organization, among other examples. 
Davis does not disclose designating user acounts from the user account store as owners of assets represented in the asset store in the claimed context. In Davis, there is nothing analogous to the claimed owners. Instead, Davis's owners are considered to be entities such as electric utility providers or municipalities that own the actual assets represented by the records in the asset inventory. An asset owner record links various authorized user records to asset records but do not designate authorized user records as owners, for example.

Examiner’s response: Davis teaches an asset owners database (e.g. paragraph 35-36), which stores asset owner records linked to authorized user records.  The asset owner database is configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to the records stored in the asset survey database (paragraph 35).  The asset owner record, in the context it is used in Davis, particularly in relation to the “authorized user records” which are analogous to user accounts, may therefore be viewed as an owner account.  The asset owner record therefore comprises a designated account from the user account store (i.e. asset owner database) as owners of assets in the asset store (asset survey database).

Applicant’s arguments, page 11 paragraph 2-9: Moreover, claims 17 and 18 further require a custom name store for allowing each of the users to store a custom name for assets that are owned by or shared with the users. 
In attributing these claimed features to Davis, the Office action on page 7 refers to basic functionality for editing information about an asset. However, the claims do not simply involve editing an asset's name but are more specific, requiring a custom name store for allowing each of the users to store a custom name for assets that are owned by or shared with the users. 
Thus, for example, information about the same assets can be presented to different users in different ways using the custom names, as illustrated in Figs. 6A and 6B and described in paragraphs [0098] and [0099] of the originally filed Specification. 
Davis does not disclose this functionality as defined in the claims. 
Thus, it is believed that the Office action errs in attributing this feature of claims 17 and 18 to Davis. 
New claims 28 and 29 further distinguish the invention of claim 17 over the applied references by defining in more precise detail how the custom names are displayed to users. Support for this amendment can be found in paragraphs [0088]-[0091] of the Specification. 
These additional combinations of features are not shown or suggested by the applied references, nor would they have been obvious.

Examiner’s response: As a “custom name” can merely be viewed as any custom identifying data added to an asset by a user, Davis does teach a custom name store; Davis teaches entries which a user can use to edit asset features such as fixture type, model name, manufacture name, etc. (paragraph 94-95).  As the entries are user selected, they can be considered “custom names”.  Said data is saved to the inventory survey database (i.e. “custom name store”).


Applicant’s arguments, page 11 paragraph 10-page 12 paragraph 5: Turning to the rejection of claims 19 and 20, the claims require displaying names of assets and ownership status of the assets as being owned or shared. Additionally, the claims have been amended to more precisely define the relationship between the various elements by referring specifically to user accounts from the user account store. Thus, as amended, the claims require displaying for a user device names of assets to which a user acount of the user has access and an ownership status of the assets to which the user account has access as being owned or shared by the user account. 
In attributing these claimed features to Davis, the Office action on page 9 refers to header information of a graphical user interface, the header information including a "name of Asset Owner," apparently analogizing the asset owner name to the claimed ownership status as being owned or shared. 
However, Davis's displaying of an asset owner name is not analogous to displaying ownership status as being owned or shared. 
As previously pointed out, in Davis, there is nothing analogous to the claimed ownership status. Certainly, there is nothing analogous to displaying an ownership status of assets to which a user account has access as being owned or shared by the user account, as required by the amended claims. 


Examiner’s response: Applicant acknowledges that the GUI as disclosed by Davis displays the name of the Asset Owner.  Therefore, as acknowledged by the applicant, Davis explicitly discloses displaying the ownership status of an asset as being owned (i.e. by the named asset owner).  As displaying the asset being shared is presented in the alternative, the recited subject matter is therefore taught by Davis, i.e. “displaying an ownership status of assets to which a user account has access as being owned or shared by the user account”.

Applicant makes no further arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491